Title: Memorial from George Hammond, 30 July 1793
From: Hammond, George
To: Jefferson, Thomas


The undersigned, his Britannic Majesty’s Minister plenipotentiary to the United States, has the honor of representing to the Secretary of state that, on Saturday last the 27th. curt., the snow Jane of Dublin, bound from Antigua to Baltimore, was sent into this port as a prize to the armed schooner le Citoyen Genet, fitted out at Charleston.
The master and crew of this vessel being detained prisoners on board of the privateer (for the purpose, as is presumable, of suppressing their evidence) it is impossible for the undersigned to ascertain with precision, either the date of its capture, or the situation in which it was at the time. He nevertheless conceives himself fully justified in asserting his belief that, from the statement of the fact in the public prints of yesterday, it must have been taken subsequently to the late departure of the armed schooner le Citoyen Genet from Baltimore.
This deficiency of proof is however the less to be regretted in the present case, since, from the circumstances of it, the undersigned cannot  but regard an accurate exposition of the particulars of the capture as totally unnecessary. For—after the assurance which on the 5th. of June, he received from the executive government of this country, that this privateer had been required to depart from the ports of the United States, and after the explicit declaration of the Secretary of state on the 12th. of this month that “the President expected that this privateer le Citoyen Genet” which, in contravention of this requisition, had returned to one of the ports of the United States (Baltimore) “should not depart from it until his ultimate determination respecting it should be made known”—the Undersigned trusts he may conclude that the unauthorized return and departure of the schooner le Citoyen Genet to and from the port of Baltimore, (wherein it remained so long only, as it could augment the complement of its crew to seventy men) and its subsequent capture of the snow Jane of Dublin, will be considered as insults on the sovereignty of the United states so flagrant, and as aggressions on the commerce of Great Britain so unwarrantable as to incline the federal executive government to enforce the immediate restoration of the snow Jane, thus taken, to its rightful owners, who are subjects of the sovereign, whom the undersigned has the honor to represent.

Geo. Hammond


Philadelphia 30th July 1793.

